         Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                               20 Civ. 2903 (KPF)

GE/CBPS DATA BREACH LITIGATION                    OPINION AND ORDER


KATHERINE POLK FAILLA, District Judge:

        A breach in early 2020 (the “Data Breach”) of an email account

maintained by Defendant Canon Business Process Services, Inc. (“Canon”)

resulted in an unauthorized third party gaining access to personally

identifiable information (“PII”) of current and former employees of Defendant

General Electric Company (“GE,” and collectively with Canon, “Defendants”)

and their beneficiaries. Canon maintained this information as a provider of

business process and document management services to GE. Plaintiff Steven

Fowler (“Plaintiff” or “Fowler”), a former GE employee, then brought suit against

Defendants on behalf of himself and all others similarly situated, seeking

redress for harms they allegedly have suffered and are at risk of suffering in the

future as a result of the Data Breach. Defendants have moved to dismiss the

Consolidated Class Action Complaint for lack of subject matter jurisdiction and

failure to state a claim upon which relief may be granted. For the reasons set

forth herein, the Court grants Defendants’ motion in part and denies it in part.
          Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 2 of 37




                                        BACKGROUND 1

A.       Factual Background

         1.     The Parties

         Plaintiff Steven Fowler is a citizen of the State of Kentucky. (Compl.

¶ 21). He is a former employee of Defendant GE. (Id.). While employed at GE,

Fowler was required to provide sensitive personal information to GE. (Id.). On

or about March 20, 2020, GE notified Fowler that his PII had been

compromised in the Data Breach. (Id.).

         Defendant GE is a New York corporation with its headquarters in Boston,

Massachusetts. (Compl. ¶ 22). Defendant Canon is a Delaware corporation

with its principal place of business in the State and City of New York. (Id. at

¶ 23).




1        This Opinion draws its facts primarily from the well-pleaded allegations of the
         Consolidated Class Action Complaint (“Complaint” or “Compl.” (Dkt. #40)). The Court
         also considers the Declaration of James Allen in Support of Defendants’ Motion to
         Dismiss (“Allen Decl.” (Dkt. #59)), the Declaration of Steven Fowler in Opposition to
         Defendants’ Motion to Dismiss (“Fowler Decl.” (Dkt. #64-3)), and several documents
         incorporated by reference in the Complaint and publicly available on GE’s website,
         including a policy document called “The Spirit and the Letter,” available at
         https://www.ge.com/in/sites/www.ge.com.in/files/TheSpirit&TheLetter.pdf (last
         accessed August 2, 2021). Because Defendants move for dismissal under Federal Rule
         of Civil Procedure 12(b)(1) for lack of standing on the part of Plaintiff Fowler, the Court
         may also refer to evidence outside the pleadings to determine its subject matter
         jurisdiction. See Libertarian Party of Erie Cty. v. Cuomo, 970 F.3d 106, 120-21 (2d Cir.
         2020), cert. denied sub nom. Libertarian Party v. Cuomo, — S. Ct. — , 2021 WL 2519117
         (June 21, 2021); Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).
         For ease of reference, the Court refers to Defendants’ Memorandum of Law in Support
         of Defendants’ Motion to Dismiss the Consolidated Class Action Complaint as “Def. Br.”
         (Dkt. #58); to Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion as
         “Pl. Opp.” (Dkt. #64); and to Defendants’ Reply Memorandum of Law as “Def. Reply”
         (Dkt. #65).

                                                  2
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 3 of 37




      2.    GE’s Data Collection and Protection Policies

      As a condition of employment, GE collects and maintains personal and

financial information about its employees and their dependents or other

beneficiaries. (Compl. ¶ 27). Among the types of information collected are

“employment data obtained in the context of an employment relationship” and

“any information relating to a directly or indirectly identifiable person,”

including “name, address, email, phone, national identifier, and credit card

number.” (Id.).

      GE has written and publicly distributed several policy documents that

touch on privacy and information security. On its website, GE advertises that

it “respects the privacy rights of individuals and is committed to handling

Personal Information responsibly, in accordance with applicable law … and

GE’s Commitment to the Protection of Personal Information[.]” (Compl. ¶ 30).

In its Commitment to the Protection of Personal Information, GE states:

            GE strives to protect Personal Information with
            appropriate technical and organizational measures to
            ensure its integrity, confidentiality, security and
            availability. GE will inform individuals of a security
            breach affecting their GE Personal Information that
            could pose a high risk to their individual rights and
            freedoms. In accordance with applicable law, GE will
            provide reasonable assistance to Customers, where GE
            is a processor, to ensure the security of their processing
            and will inform GE Customers of a security breach of
            GE Customer Personal Information as required under
            such laws.

(Id. at ¶ 31). GE also addresses its handling of PII in its Employment Data

Protection Standards and in a policy document called “The Spirit & The Letter.”

(Id. at ¶¶ 33-37). The Employment Data Protection Standards address in
                                         3
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 4 of 37




greater detail measures GE takes to protect PII, including measures related to

equipment and information security, access security, and training. (Id. at

¶ 37). “The Spirit & The Letter” instructs employees in best practices for

limiting access to GE information to authorized individuals and preventing

unauthorized access, disclosure, or destruction. (Id. at ¶ 39). It also provides

that “non-controlled affiliates should be encouraged to adopt and follow GE

compliance policies.” (The Spirit & The Letter at 2).

      3.    The Data Breach and Its Consequences

      GE contracts with Canon to process documents relating to current and

former GE employees and their beneficiaries. (Compl. ¶ 41). On March 20,

2020, GE issued a data breach notice stating that in February 2020, one of

Canon’s employee email accounts had been breached by an unauthorized

party. (Id. at ¶ 43). The notice states:

            We were notified on February 28, 2020 that Canon had
            determined that, between approximately February 3-
            14, 2020, an unauthorized party gained access to an
            email account that contained documents of certain GE
            employees, former employees and beneficiaries entitled
            to benefits that were maintained on Canon’s systems….
            Canon has indicated that the affected documents,
            which contained certain personal information, were
            uploaded by or for GE employees, former employees and
            beneficiaries entitled to benefits in connection with
            Canon’s workflow routing service.         The relevant
            personal information, which was contained in
            documents such as direct deposit forms, driver’s
            licenses, passports, birth certificates, marriage
            certificates, death certificates, medical child support
            orders, tax withholding forms, beneficiary designation
            forms and applications for benefits such as retirement,
            severance and death benefits with related forms and
            documents, may have included names, addresses,
            Social Security numbers, driver’s license numbers,
                                           4
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 5 of 37




             bank account numbers, passport numbers, dates of
             birth, and other information contained in the relevant
             forms.

(Id. at ¶ 44). Analysis by members of the public suggested that the Data

Breach was the result of a “standard credential phishing attack or due to

credential reuse on another site.” (Id. at ¶ 46).

      Canon determined that, as a result of the Data Breach, unauthorized

persons may have obtained Fowler’s name, employee identification number,

home address, phone number, and email address. (Allen Decl. ¶ 6). After the

Data Breach, Fowler received phishing and scam emails to his personal email

address, and phishing and scam phone calls to his personal phone number.

(Fowler Decl. ¶¶ 2-3). Other proposed class members allegedly suffered

increased risk of identity theft and fraud; the time and expense necessary to

remediate and mitigate the increased risk of identity theft and fraud; the

inability to use debit cards because those cards had been canceled, suspended,

or otherwise rendered unusable; fraudulent debit charges; and loss of

confidentiality and value of their personal and financial information. (Compl.

¶¶ 79, 88(l), 104, 112, 119, 125, 182).

      Defendants have offered individuals whose data was compromised

identity theft and credit monitoring services at no charge for two years.

(Compl. ¶ 66). However, no compensation or other form of relief has been

provided. (Id.).




                                          5
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 6 of 37




B.    Procedural Background

      Plaintiff Fowler filed the original complaint in this case, then captioned

Fowler v. Canon Business Process Services, Inc., et al., on April 8, 2020. (Dkt.

#1). On April 22, 2020, the Court accepted as a related case Baz v. General

Electric Co., et al., No. 20 Civ. 3149, brought by another former GE employee,

Maher Baz (“Baz”). (See Dkt. #10). On May 15, 2020, the Court entered a

stipulation (i) consolidating the Fowler and Baz matters as well as any other

related cases then pending or subsequently filed in, removed to, or transferred

to this District, under case number 20 Civ. 2903 and the case caption In re

GE/CBPS Data Breach Litigation; (ii) providing rules for applications for

appointment as interim class counsel or other designated counsel; and

(iii) setting a scheduling for Fowler and Baz to file a consolidated complaint and

for Defendants to file a responsive pleading or motion to dismiss. (Dkt. #14).

Counsel for Fowler and Baz each sought appointment as interim class counsel.

(Dkt. #16-20, 26-28). On June 10, 2020, Fowler and Baz notified the Court

that they had agreed to proceed cooperatively and were seeking appointment of

their respective counsel as co-lead interim class counsel. (Dkt. #34). The

Court held a hearing on the matter the next day, June 11, 2020, and, per

Fowler’s and Baz’s agreement, appointed Joseph I. Marchese of Bursor &

Fisher, P.A., Gary M. Klinger of Mason Lietz & Klinger LLP, and Rosemary M.

Rivas of Levi & Korsinsky LLP as co-lead interim class counsel. (Minute Entry

for June 11, 2020; Dkt. #35).




                                        6
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 7 of 37




      Fowler and Baz filed the Consolidated Class Action Complaint (the

“Complaint”), which is the operative pleading in this matter, on August 11,

2020. (Dkt. #40). On October 5, 2020, Defendants filed a pre-motion letter

notifying the Court of their intent to file a motion to compel Baz to arbitrate his

claims and a motion to dismiss the Complaint. (Dkt. #41). Fowler and Baz

filed a responsive letter on October 8, 2020. (Dkt. #44). The Court held a

pretrial conference on October 21, 2020, and set a briefing schedule on

Defendants’ motion to compel arbitration and to stay Fowler’s claims pending

resolution of the motion. (Dkt. #47). Defendants filed their motion to compel

arbitration on November 5, 2020. (Dkt. #48-50). On December 14, 2020, Baz

filed a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). (Dkt. #53-54). Fowler remained in the case as named plaintiff

and proposed class representative on behalf of the proposed classes. (Id.).

      On December 17, 2020, the Court set a briefing schedule on Defendants’

anticipated motion to dismiss. (Dkt. #56). In accordance with that schedule,

Defendants filed their motion and supporting papers on January 21, 2021

(Dkt. #57-59); Plaintiff filed his opposition papers on March 8, 2021 (Dkt. #64);

and Defendants filed their reply on April 7, 2021 (Dkt. #65). Both Plaintiff and

Defendants filed notices of supplemental authority on April 27, 2021 (Dkt. #66-

68), directing the Court to the same decision by the Second Circuit in McMorris

v. Carlos Lopez & Associates, LLC, 995 F.3d 295 (2d Cir. 2021). Defendants

filed an additional notice of supplemental authority on June 28, 2021 (Dkt.

#69), directing the Court to the Supreme Court’s decision in TransUnion LLC v.

                                         7
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 8 of 37




Ramirez, 141 S. Ct. 2190 (2021), which notice Plaintiff opposed as improper

supplemental briefing (Dkt. #70). The Court accepted both Defendants’ and

Plaintiff’s letters but barred further submissions. (Dkt. #71).

      Defendants’ motion is now fully briefed and ripe for decision.

                                   DISCUSSION

A.    The Court Denies Defendants’ Motion to Dismiss for Lack of Subject
      Matter Jurisdiction

      Defendants first argue that the Complaint must be dismissed under

Federal Rule of Civil Procedure 12(b)(1) because Plaintiff lacks Article III

standing. (Def. Br. 4-13). For the reasons that follow, the Court concludes

that Plaintiff has adequately established his standing to sue and thus denies

Defendants’ motion on this basis.

      1.    Legal Standards Under Federal Rule of Civil Procedure 12(b)(1)

      Plaintiff bears the burden of establishing the Court’s subject matter

jurisdiction by a preponderance of the evidence. Libertarian Party of Erie Cty.

v. Cuomo, 970 F.3d 106, 121 (2d Cir. 2020) (“Libertarian Party”), cert. denied

sub nom. Libertarian Party v. Cuomo, — S. Ct. — , 2021 WL 2519117 (June 21,

2021); Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “In ruling

on a motion to dismiss under Rule 12(b)(1) for lack of statutory or

constitutional power to adjudicate the action, the district court ‘may refer to

evidence outside the pleadings,’” Libertarian Party, 970 F.3d at 120-21 (quoting

Makarova, 201 F.3d at 113), which evidence may include affidavits submitted

by the parties, see Broidy Cap. Mgmt. LLC v. Benomar, 944 F.3d 436, 441 (2d



                                         8
          Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 9 of 37




Cir. 2019) (quoting Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir.

1986)).

      2.      Plaintiff Has Established Article III Standing

              a.    Applicable Law

      Federal courts are courts of limited jurisdiction and as such may not

adjudicate matters that fall outside their subject matter jurisdiction. See

McMorris, 995 F.3d at 299; Fed. R. Civ. P. 12(h)(3). To bring a case or

controversy within the subject matter jurisdiction of federal courts, a plaintiff

must have standing under Article III of the Constitution, which requires “a

‘personal stake’ in the outcome ‘throughout the life of the lawsuit.’” Libertarian

Party, 970 F.3d at 121 (quoting Cook v. Colgate Univ., 992 F.2d 17, 19 (2d Cir.

1993)). “In a class action, ‘federal courts lack jurisdiction if no named plaintiff

has standing.’” McMorris, 995 F.3d at 299 (quoting Frank v. Gaos, 139 S. Ct.

1041, 1046 (2019)); see also Lewis v. Casey, 518 U.S. 343, 357 (1996)

(“[N]amed plaintiffs who represent a class must allege and show that they

personally have been injured, not that injury has been suffered by other,

unidentified members of the class to which they belong and which they purport

to represent.” (internal quotation marks omitted)).

      To establish standing, “a plaintiff must demonstrate [i] that he or she

suffered an injury in fact that is concrete, particularized, and actual or

imminent, [ii] that the injury was caused by the defendant, and [iii] that the

injury would likely be redressed by the requested judicial relief.” Thole v. U.S.

Bank N.A., 140 S. Ct. 1615, 1618 (2020); accord McMorris, 995 F.3d at 299-


                                         9
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 10 of 37




300. “The party invoking federal jurisdiction bears the burden of establishing”

each element of standing, which “must be supported in the same way as any

other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of litigation.”

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Defendants’ motion

addresses only the first element — the existence of a cognizable injury in

fact — and thus the Court focuses on that element. 2

      “[T]he Supreme Court has made clear that ‘allegations of possible future

injury’ or even an ‘objectively reasonable likelihood’ of future injury are

insufficient to confer standing.” McMorris, 995 F.3d at 300 (quoting Clapper v.

Amnesty Int’l USA, 568 U.S. 398, 409-10 (2013)). Rather, a future injury may

support standing only if “the threatened injury is certainly impending, or there

is a substantial risk that the harm will occur.” Id. (quoting Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 158 (2014)).




2     The Court is satisfied that Plaintiff’s allegations satisfy the requirements of causation
      and redressability. Plaintiff adequately alleges that the injuries he suffered are “fairly
      traceable” to Defendants’ actions in collecting and storing PII without following proper
      data security principles or implementing adequate cyber security measures. (See
      Compl. ¶¶ 56-65). See, e.g., In re U.S. Off. of Pers. Mgmt. Data Sec. Breach Litig., 928
      F.3d 42, 60-61 (D.C. Cir. 2019) (“OPM”); In re Zappos.com, Inc., 888 F.3d 1020, 1029
      (9th Cir. 2018) (“Zappos”). And the Court concludes that “it is likely and not merely
      speculative that the plaintiff’s injury will be remedied” by the damages and other forms
      of relief sought. Sprint Commc’ns Co., L.P. v. APCC Services, Inc., 554 U.S. 269, 273
      (2008) (internal quotation marks omitted); see also Zappos, 888 F.3d at 1030 (“If
      Plaintiffs succeed on the merits, any proven injury could be compensated through
      damages. And at least some of their requested injunctive relief would limit the extent of
      the threatened injury by helping Plaintiffs to monitor their credit and the like.” (internal
      citation omitted)).

                                              10
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 11 of 37




             b.    Analysis

      Defendants argue that “[t]he Complaint contains no allegation that

Plaintiff suffered any actual present injury whatsoever as a result of the

Breach,” and that “[b]ecause none of his sensitive financial or other information

was impacted, Plaintiff does not and cannot allege that the risk of future injury

is ‘certainly impending,’ imminent, or substantially likely.” (Def. Br. 5 (quoting

Whalen v. Michaels Stores, Inc., 689 F. App’x 89, 90 (2d Cir. 2017) (summary

order)); see also Def. Reply 1-7). Plaintiff responds that he has adequately

alleged an imminent risk of identity theft as a result of the improper accessing

of a document containing his name, signature, email address, mailing address,

phone number, and employee identification number, which information

Plaintiff claims is “precisely the type of information that can be used to commit

identity theft.” (Pl. Opp. 7-8, n.5).

      In its recent decision in McMorris, the Second Circuit held for the first

time that plaintiffs may establish standing based solely on an increased risk of

future identity theft or fraud following the unauthorized disclosure of their

data. 995 F.3d at 300-01 (citing Susan B. Anthony List, 573 U.S. at 158). The

inciting incident in McMorris was the accidental disclosure of a spreadsheet

containing the PII of a company’s current and former employees to all current

employees. Id. at 298. The plaintiffs were individuals whose information had

been shared as a result of the disclosure, and they alleged that they were “‘at

imminent risk of suffering identity theft’ and becoming the victims of ‘unknown

but certainly impending future crimes.’” Id. In contrast to Fowler, the


                                        11
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 12 of 37




McMorris plaintiffs “did not allege that the PII in the spreadsheet was ever

shared with anyone outside of [the company] or taken or misused by any third

parties.” Id.

      The Second Circuit ultimately concluded that the McMorris plaintiffs had

not established Article III standing, but in reaching that conclusion the Court

clarified certain factors that should be considered when evaluating standing in

the context of an unauthorized disclosure of PII. See 995 F.3d at 301-03

(surveying caselaw from sister circuits). Specifically, the Court held that:

                courts confronted with allegations that plaintiffs are at
                an increased risk of identity theft or fraud based on an
                unauthorized data disclosure should consider the
                following non-exhaustive factors in determining
                whether those plaintiffs have adequately alleged an
                Article III injury in fact: [i] whether the plaintiffs’ data
                has been exposed as the result of a targeted attempt to
                obtain that data; [ii] whether any portion of the dataset
                has already been misused, even if the plaintiffs
                themselves have not yet experienced identity theft or
                fraud; and [iii] whether the type of data that has been
                exposed is sensitive such that there is a high risk of
                identity theft or fraud.

Id. at 303. However, the Court also reiterated that “determining standing is an

inherently fact-specific inquiry that ‘requires careful judicial examination of a

complaint’s allegations to ascertain whether the particular plaintiff is entitled

to an adjudication of the particular claims asserted.’” Id. at 302 (quoting Allen

v. Wright, 468 U.S. 737, 752 (1984)).

      Here, the Court finds that the first and second McMorris factors point

strongly in favor of finding that Plaintiff has standing. First, as alleged, the

Data Breach was the result of a phishing attack — in other words, a “targeted

                                            12
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 13 of 37




attempt to obtain” the GE employee data held by Canon. (See Compl. ¶ 46; see

also id. at ¶ 44 (acknowledging that “an unauthorized party” gained access to

the Canon email account containing GE employees’ PII)). Second, although

Plaintiff does not allege that he has yet experienced identity theft as a result of

the Data Breach, he does allege that he has received phishing and scam emails

to his personal email address and phishing and scam phone calls to his

personal phone number. (Fowler Decl. ¶¶ 2-3). The Complaint further alleges

that Baz and other proposed class members have already suffered identity

theft, fraud, and abuse. (Compl. ¶¶ 17-20, 79, 104, 119, 125, 182). 3 These

allegations satisfy the prong of misuse of the improperly obtained data. See

McMorris, 995 F.3d at 304 (collecting cases in which some part of the exposed

dataset was shown to have been compromised).

      With respect to the third factor — whether the stolen data is sufficiently

sensitive to create a high risk of identity or fraud — Defendants argue that the

information purportedly obtained about Plaintiff is “publicly available even in


3     Baz alleged that following the Data Breach he personally dealt with fraudulent charges
      to his bank account, electronic solicitations regarding his social security number and
      his date of birth, and the fraudulent use of his daughter’s social security number, and
      had to expend substantial time and money to resolve the existing fraudulent activity
      and to detect and prevent future misuse. (Compl. ¶¶ 17-20). He further attested that
      “[a]part from the Data Breach, Plaintiff Baz is unaware of any other breaches where his
      [Personal Financial Information (‘PFI’)] was compromised within the last year[.]” (Id. at
      ¶ 17). However, in a declaration in support of Defendants’ motion to dismiss, James
      Allen, Canon’s Senior Director for Digital Transformation Services, asserts that “[t]he
      Potentially Affected Emails did not include any personal information of or relating to
      Maher Baz.” (Allen Decl. ¶ 5). While one possible explanation for this inconsistency is
      that the harms Baz allegedly suffered resulted from a separate data breach of which
      Baz was not made aware, another possibility is that the Data Breach was more
      extensive than the Allen Declaration represents. The Court need not resolve this factual
      issue at this stage because, as discussed below, the Court concludes that Plaintiff
      Fowler has adequately alleged standing, even accepting that the scope of the Data
      Breach was as narrow as Canon claims.

                                             13
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 14 of 37




the absence of any data breach” and “is not sensitive financially or otherwise.”

(Def. Br. 8 (citing Antman v. Uber Techs., Inc., No. 3:15 Civ. 1175 (LB), 2015 WL

6123054, at *11 (N.D. Cal. Oct. 19, 2015); Rahman v. Marriott Int’l, Inc., No. SA

Civ. 20-654 (DOC) (KES), 2021 WL 346421, at *2 (C.D. Cal. Jan. 12, 2021));

see also Def. Reply 2 (citing Whalen, 689 F. App’x at 90; Jantzer v.

Elizabethtown Cmty. Hosp., No. 8:19 Civ. 791 (BKS) (DJS), 2020 WL 2404764,

at *2, 4-5 (N.D.N.Y. May 12, 2020); Rudolph v. Hudson’s Bay Co., No. 18 Civ.

8472 (PKC), 2019 WL 2023713, at *3-4 (S.D.N.Y. May 7, 2019))).

      Plaintiff responds that the information about him that was compromised

“is not publicly available all in one place,” so far as he knows (Pl. Opp. 8 n.5),

and that the exposure of his email address, phone number, employee

identification number, and home address “provides hackers the means to

commit fraud or identity theft by way of a social engineering attack” (id. at 9).

In support, he cites several out-of-circuit decisions finding standing based on

theft of this type of information, among others. See In re Zappos.com, Inc., 888

F.3d 1020, 1023-28 (9th Cir. 2018) (finding standing where “names, account

numbers, passwords, email addresses, billing and shipping addresses,

telephone numbers, and credit and debit card information” was stolen by

hackers); Bass v. Facebook, Inc., 394 F. Supp. 3d 1024, 1033-35 (N.D. Cal.

2019) (finding standing where the plaintiff’s “name, email address, telephone

number, date of birth, locations, work and education history, hometown,

relationship status, and photographs now reside with criminals” as a result of

a Facebook data breach, and the plaintiff had been “bombarded” with phishing

                                        14
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 15 of 37




emails and text messages); In re Marriott Int’l, Inc., Customer Data Sec. Breach

Litig., 440 F. Supp. 3d 447, 454, 457-66 (D. Md. 2020) (finding injury in fact

where hackers obtained “names, mailing addresses, phone numbers, email

addresses, passport numbers, Starwood Preferred Guest account information,

dates of birth, gender, arrival and departure information, reservation dates,

communication preferences, payment card numbers, payment card expiration

dates, and tools needed to decrypt cardholder data”). While it is indisputable

that the PII concerning Plaintiff that Canon claims was accessed is not as

sensitive as social security numbers, account passwords, or bank account

information, the Court agrees with its colleague in Bass that “information

taken … need not be sensitive to weaponize hackers in their quest to commit

further fraud or identity theft,” and that even an individual’s email address,

mailing address, telephone number, and employment information can “provide

further ammo” to nefarious actors. 394 F. Supp. 3d at 1034. Thus, while the

third factor does not support Plaintiff’s claim to standing as strongly as do the

first two, it also does not undermine it.

      In sum, the Court concludes that Plaintiff has made a sufficient showing

at this stage of the litigation to establish his standing under Article III, based

on the circumstances of the Data Breach, the allegations regarding misuse of

PII exposed in the Data Breach, and the potential uses of the PII to target

Plaintiff and other class members for identity theft or fraud. Accordingly, the

Court denies Defendants’ motion to dismiss the Complaint under Rule 12(b)(1).




                                         15
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 16 of 37




B.    The Court Grants in Part and Denies in Part Defendants’ Motion to
      Dismiss for Failure to State a Claim

      Plaintiff’s Complaint asserts claims for negligence, negligence per se,

breach of express contract, breach of implied contract, violation of New York’s

General Business Law (“GBL”) Section 349, and breach of fiduciary duty.

Defendants move to dismiss each of these claims under Federal Rule of Civil

Procedure 12(b)(6). For the reasons that follow, the Court grants Defendants’

motion in part and denies the motion in part.

      1.     Legal Standards Under Federal Rule of Civil Procedure 12(b)(6)

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must

plead sufficient factual allegations “to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is

facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

determining the viability of Plaintiff’s claims, the Court must accept as true all

well-pleaded factual allegations in the Complaint. Id. at 678. Additionally, the

Court may consider any written instrument attached to the Complaint as an

exhibit, any statements or documents incorporated by reference in the

complaint, and documents that are “integral” to the Complaint even if they are

not incorporated by reference. See Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002); see generally Goel v. Bunge, Ltd., 820 F.3d 554,

559 (2d Cir. 2016) (discussing materials that may properly be considered in

resolving a motion brought under Fed. R. Civ. P. 12(b)(6)).

                                         16
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 17 of 37




      2.     Plaintiff’s Claims for Negligence and Negligence Per Se

      Plaintiff’s first two claims are for negligence and negligence per se, raised

on behalf of himself and a proposed nationwide class against both Defendants.

Specifically, Plaintiff alleges, with respect to the negligence claim, that:

(i) Defendants had a duty to exercise reasonable care in safeguarding and

protecting the personal and financial information of GE employees;

(ii) Defendants violated this duty by failing to implement appropriate data

security systems and processes; (iii) Defendants’ wrongful actions directly and

proximately caused the Data Breach; and (iv) the Data Breach resulted in

identity theft and abuse, monetary losses, reduced value of the stolen PII, time

spent addressing the consequences of the Data Breach, and other economic

and non-economic harms. (See Compl. ¶¶ 94-104). With respect to the

negligence per se claim, Plaintiff additionally alleges that Defendants’ failure to

use reasonable measures to protect the personal and financial information of

the proposed class members violated the Federal Trade Commission Act

(“FTCA”), 15 U.S.C. § 45, which prohibits unfair business practices. (Id. at

¶¶ 105-113). In their motion to dismiss, Defendants argue that “Plaintiff’s two

negligence-based claims are insufficient as a matter of law because he has

failed to allege any cognizable damages,” and that his negligence per se claim

“fails for the additional reason that the [FTCA] … does not provide for a private

right of action.” (Def. Br. 13-14). For the reasons stated below, the Court

denies Defendants’ motion to dismiss Plaintiff’s negligence claim, but grants

the motion as to his negligence per se claim.


                                         17
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 18 of 37




             a.     Negligence

      To plead a viable negligence claim under New York law, a plaintiff must

plausibly allege that “[i] the defendant owed the plaintiff a cognizable duty of

care; [ii] the defendant breached that duty; and [iii] the plaintiff suffered

damage as a proximate result.” Ferreira v. City of Binghamton, 975 F.3d 255,

266 (2d Cir. 2020) (quoting Williams v. Utica Coll. of Syracuse Univ., 453 F.3d

112, 116 (2d Cir. 2006)). 4 The Court addresses each of these elements in turn.

      First, Plaintiff adequately alleges that Defendants owed him and

proposed class members a duty to exercise reasonable care in safeguarding

their PII, which duty arose out of the “special relationship that existed between

GE and its employees,” GE’s requirement that employees “submit non-public,

sensitive personal and financial information for purposes of employment with

GE[,]” and Defendants’ exclusive ability to implement security measures within

their computer systems. (Compl. ¶¶ 95-97; see also id. at ¶¶ 56-57). New York

courts have found a duty of care in such situations because of the asymmetries

of power and capabilities between employees and employers. See, e.g., Sackin

v. TransPerfect Glob., Inc., 278 F. Supp. 3d 739, 748 (S.D.N.Y. 2017)

(“[E]mployers have a duty to take reasonable precautions to protect the PII that

they require from employees. Employees ordinarily have no means to protect




4     Plaintiff does not identify in the Complaint the state under whose law he asserts his
      common law claims. However, his jurisdiction and venue allegations point towards New
      York (see Compl. ¶¶ 12-14), the remaining state statutory claim concerns a New York
      statute (see id. at ¶¶ 138-146), and he discusses New York law in his opposition to the
      motion to dismiss (see Pl. Opp. 14-25). Accordingly, the Court concludes that Plaintiff’s
      claims are properly analyzed under New York law.

                                             18
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 19 of 37




that information in the hands of the employer, nor is withholding their PII a

realistic option.”). Employers are “best positioned to avoid the harm in

question,” and thus may be expected to bear the burden of doing so. Id.

(quoting In re N.Y.C. Asbestos Litig., 27 N.Y.3d 765, 788 (2016)); cf. Wallace v.

Health Quest Sys., Inc., No. 20 Civ. 545 (VB), 2021 WL 1109727, at *9 (S.D.N.Y.

Mar. 23, 2021) (finding that plaintiffs plausibly pleaded that an operator of

hospitals and healthcare providers owed a duty of care to safeguard customers’

and patients’ sensitive personal information).

      Second, the Complaint alleges that Defendants breached this duty by

“failing to design, adopt, implement, control, direct, oversee, manage, monitor,

and audit appropriate data security processes, controls, policies, procedures,

protocols, and software and hardware systems to safeguard and protect the

personal and financial information entrusted to [them],” despite a reasonably

foreseeable risk that such failure “would result in the unauthorized release,

disclosure, and dissemination of [Plaintiff’s] and Class members’ personal and

financial information.” (Compl. ¶ 98; see also id. at ¶¶ 59, 99-100). Again, this

Court agrees with others that have found such allegations sufficient to sustain

a negligence claim. See Wallace, 2021 WL 1109727, at *9; Sackin, 278 F.

Supp. 3d at 748 (finding negligence allegations to be adequate where plaintiffs

alleged that defendant “was aware of the sensitivity of PII and the need to

protect it,” but despite this knowledge “failed to take reasonable steps to

prevent the wrongful dissemination of Plaintiffs’ PII — including erecting a




                                        19
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 20 of 37




digital firewall, conducting data security training and adopting retention and

destruction policies”).

      Third, Defendants’ arguments notwithstanding (see Def. Br. 14-15), the

Court finds that Plaintiff has alleged that he and proposed class members

incurred concrete damages as a proximate result of the Data Breach. 5

Specifically, Plaintiff alleges that he and proposed class members have

suffered:

             ongoing, imminent, and impending threat of identity
             theft crimes, fraud, and abuse, resulting in monetary
             loss and economic harm; … loss of the confidentiality of
             the stolen confidential data; … expenses and/or time
             spent on credit monitoring and identity theft insurance;
             time spent scrutinizing bank statements, credit card
             statements, and credit reports; expenses and/or time
             spent initiating fraud alerts, decreased credit scores
             and ratings; lost work time; and other economic and
             non-economic harm.

(Compl. ¶ 104; see also id. at ¶ 79). Accepted as true, these allegations are

sufficient to survive Defendants’ motion to dismiss. See Sackin, 278 F. Supp.

3d at 749 (“[T]he Complaint adequately alleges that Plaintiffs face an imminent

threat of identity theft and have purchased preventive services to mitigate the

threat. These mitigation expenses satisfy the injury requirements of

negligence[.]”); Wallace, 2021 WL 1109727, at *6 (finding plausible allegations




5     “Pleading damages to support a cause of action is distinct from pleading injury-in-fact
      to support standing.” Wallace v. Health Quest Sys., Inc., No. 20 Civ. 545 (VB), 2021 WL
      1109727, at *5 (S.D.N.Y. Mar. 23, 2021) (citing Doe v. Chao, 540 U.S. 614, 624-25
      (2004)). Consequently, the Court’s determination that Plaintiff has adequately alleged
      an injury in fact to survive Defendants’ motion to dismiss under Rule 12(b)(1) is not
      dispositive; the Court must separately assess whether he has pleaded cognizable
      damages to survive the motion under Rule 12(b)(6).

                                            20
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 21 of 37




of monetary damages where plaintiffs, inter alia, “allege[d] they purchased

credit monitoring and identity protection services to reduce the risk of future

identity theft from the Data Breach”); cf. Anderson v. Hannaford Bros. Co., 659

F.3d 151, 162-67 (1st Cir. 2011) (finding, under Maine law, that expenditures

to reduce risks stemming from a data theft “are recoverable as mitigation

damages so long as they are reasonable”); Walters v. Kimpton Hotel & Rest.

Grp., LLC, No. 16 Civ. 5387 (VC), 2017 WL 1398660, at *2 (N.D. Cal. Apr. 13,

2017) (finding that plaintiff “sufficiently alleged actual damages flowing from

the alleged breach, including having to secure and maintain credit monitoring

services (which presumably come at a cost) and other out-of-pocket expenses

and the value of ... time reasonably incurred to remedy or mitigate the breach.”

(internal quotation marks omitted) (quoting In re Anthem, Inc. Data Breach

Litig., No. 15 MD 2617 (LHK), 2016 WL 3029783, at *16 (N.D. Cal. May 27,

2016))). But see Wallace, 2021 WL 1109727, at *7-8 (rejecting plaintiffs’

allegations of damages based on time spent mitigating or remedying attempted

fraud or monitoring their credit, the threat of future harm through fraud, and

the diminished value of plaintiffs’ private information).

      In sum, the Court concludes that Plaintiff has sufficiently alleged the

elements of a negligence claim — a duty of care, a breach of that duty, and

cognizable damages resulting from the breach — to survive Defendants’ motion

to dismiss under Rule 12(b)(6).




                                        21
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 22 of 37




             b.    Negligence Per Se

      Under New York law, “the unexcused omission or violation of a duty

imposed by statute for the benefit of a particular class is negligence itself.”

Timperio v. Bronx-Lebanon Hosp. Ctr., 384 F. Supp. 3d 425, 434 (S.D.N.Y.

2019) (emphasis in original) (internal quotation marks omitted) (quoting Chen

v. United States, 854 F.2d 622, 627 (2d Cir. 1988)). However, “the mere

violation of a statute does not automatically constitute negligence per se.” Id.

(internal quotation marks and alterations omitted) (quoting German by German

v. Fed. Home Loan Mortg. Corp., 896 F. Supp. 1385, 1396 (S.D.N.Y. 1995)).

Rather, “in order to warrant a finding of negligence per se for a statutory

violation, the statute must evidence an intention, express or implied, that from

disregard of its command a liability for resultant damages shall arise which

would not exist but for the statute.” Id. (internal quotation marks omitted)

(quoting German by German, 896 F. Supp. at 1397).

      To determine whether a statute may support a claim of negligence per se,

the Court must consider “[i] whether the plaintiff is one of the class for whose

benefit the statute was enacted, [ii] whether a finding of negligence per se for

violation of the statute would promote the legislative purpose, and [iii] whether

creation of such liability would be consistent with the legislative scheme.”

Timperio, 384 F. Supp. 3d at 435 (quoting German by German, 896 F. Supp. at

1397); see also Buchanan for Buchanan v. Hesse, No. 18 Civ. 1566 (VB), 2021

WL 705757, at *6 (S.D.N.Y. Feb. 22, 2021) (explaining that a statute may give

rise to a duty of care “when the purpose of the legislation or regulation, in


                                        22
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 23 of 37




whole or in part, is ‘[i] to protect a class of persons which includes the one

whose interest is invaded, [ii] to protect the particular interest which is

invaded, [iii] to protect that interest against the kind of harm which has

resulted, and [iv] to protect that interest against the particular hazard from

which the harm results.’” (quoting Signature Health Ctr., LLC v. State, 902

N.Y.S.2d 893, 903 (N.Y. Ct. Cl. 2010))).

      Plaintiff bases his negligence per se claim on Section 5 of the FTCA,

which makes unlawful “unfair or deceptive acts or practices in or affecting

commerce.” 15 U.S.C. § 45(a)(1). This provision has been interpreted by

courts outside this Circuit to apply to a company’s failure to implement

appropriate cybersecurity measures and safeguard consumers’ personal data.

See, e.g., F.T.C. v. Wyndham Worldwide Corp., 799 F.3d 236, 244-49 (3d Cir.

2015); accord In re SuperValu, Inc., 925 F.3d 955, 963 (8th Cir. 2019).

Defendants argue that Section 5 does not support a negligence per se claim

because it “does not confer a private right of action, and New York courts

decline to recognize negligence per se claims where no private right of action

exists in the statute on which the claim is based.” (Def. Br. 15). Plaintiff

responds that courts in other districts have held that Section 5 can support a

negligence per se claim even though it does not provide a private right of

action. (Pl. Opp. 16 (citing cases from Georgia, Maryland, and Pennsylvania,

applying or recognizing determinations under Georgia law)).

      The Court agrees with Defendants that Plaintiff’s negligence per se claim

is not viable under New York law because Section 5 does not provide a private

                                        23
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 24 of 37




right of action; instead, the FTCA confers exclusive enforcement authority on

the Federal Trade Commission. See Alfred Dunhill, Ltd. v. Interstate Cigar Co.,

499 F.2d 232, 237 (2d Cir. 1974) (“[T]he provisions of the Federal Trade

Commission Act may be enforced only by the Federal Trade Commission.

Nowhere does the Act bestow upon either competitors or consumers standing

to enforce its provisions.”); accord Dumay v. Episcopal Health Servs., Inc.,

No. 19 Civ. 6213 (DLI) (CLP), 2020 WL 3312116, at *2 (E.D.N.Y. June 18, 2020)

(“FTCA enforcement actions … fall within the exclusive purview of the Federal

Trade Commission.”). See generally 15 U.S.C. § 45. Thus, allowing Plaintiff’s

negligence per se claim to proceed based on a violation of the FTCA would be

inconsistent with the legislative scheme. In so finding, the Court joins other

courts in this District and State that have dismissed negligence per se claims

predicated upon FTCA violations. See, e.g., Cohen v. Ne. Radiology P.C., No. 20

Civ. 1202 (VB), 2021 WL 293123, at *7 (S.D.N.Y. Jan. 28, 2021) (determining

that the absence of a private right of action under the FTCA “weighs heavily

against implying a private right of action necessary to sustain a negligence per

se claim” and dismissing such claim accordingly); Smahaj v. Retrieval-Masters

Creditors Bureau, Inc., 131 N.Y.S.3d 817, 827 (N.Y. Sup. Ct. 2020) (dismissing

a negligence per se claim based on an alleged violation of the FTCA because “if

mere proof of a violation of [the statute] were to establish negligence per se,

plaintiff would effectively be afforded a private right of action that the statute

does not recognize” (internal quotation marks and alterations omitted) (quoting

Lugo v. St. Nicholas Assoc., 772 N.Y.S.2d 449, 454-55 (N.Y. Sup. Ct. 2003),

                                         24
          Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 25 of 37




aff’d, 795 N.Y.S.2d 227 (2005), and citing Moore v. N.Y. Cotton Exch., 270 U.S.

593, 602-03 (1926))). But see In re Capital One Consumer Data Sec. Breach

Litig., 488 F. Supp. 3d 374, 407-08 (E.D. Va. 2020) (holding that New York law

would permit plaintiffs to assert a negligence per se claim premised on Section

5 of the FTCA). Accordingly, the Court dismisses Plaintiff’s claim for negligence

per se.

      3.       Plaintiff’s Claims for Breach of Contract and Implied Breach of
               Contract

      Plaintiff next raises claims against GE for breach of express contract and

breach of implied contract. He first alleges that he and the proposed class

members “entered into express contracts with GE that included GE’s promise

to protect nonpublic personal information given to GE from disclosure.”

(Compl. ¶ 115). Plaintiff specifically cites the aforementioned GE guidance

document, “The Spirit & The Letter,” which sets forth GE’s Code of Conduct

and summarizes a range of compliance policies, including policies related to

data protection. (Id. at ¶ 116; see generally The Spirit and the Letter).

Alternatively, Plaintiff argues that in providing personal and financial

information to GE as a condition of employment, Plaintiff and proposed class

members “entered into implied contracts with GE by which GE agreed to

safeguard and protect such information, to keep such information secure and

confidential, and to timely and accurately notify Plaintiffs and Class members if

their data had been breached and compromised, or stolen.” (Compl. ¶ 122).

Defendants move to dismiss both claims, arguing that Plaintiff fails to allege

the existence of an enforceable agreement or cognizable damages. (Def. Br. 16).
                                        25
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 26 of 37




For the reasons stated below, the Court concludes that Plaintiff has not stated

a claim for breach of express contract, but has stated a viable claim for breach

of implied contract.

      “To state a claim in federal court for breach of contract under New York

law, a complaint need only allege [i] the existence of an agreement, [ii] adequate

performance of the contract by the plaintiff, [iii] breach of contract by the

defendant, and [iv] damages.” Ricatto v. M3 Innovations Unlimited, Inc., No. 18

Civ. 8404 (KPF), 2019 WL 6681558, at *5 (S.D.N.Y. Dec. 6, 2019) (quoting

Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996)). “To create a binding

contract, there must be a manifestation of mutual assent sufficiently definite to

assure that the parties are truly in agreement with respect to all material

terms.” Sprint Commc’ns Co. L.P. v. Jasco Trading, Inc., 5 F. Supp. 3d 323, 336

(E.D.N.Y. 2014) (quoting Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc.,

487 F.3d 89, 95 (2d Cir. 2007)). “Generally, a party alleging a breach of

contract must demonstrate the existence of a contract reflecting the terms and

conditions of their purported agreement.” Reznick v. Bluegreen Resorts Mgmt.,

Inc., 62 N.Y.S.3d 460, 462 (2d Dep’t 2017) (internal quotation marks and

alterations omitted) (quoting Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d

173, 181-82 (2011)). However, “[a] contract implied in fact may result as an

inference from the facts and circumstances of the case, although not formally

stated in words, and is derived from the ‘presumed’ intention of the parties as

indicated by their conduct.” Leibowitz v. Cornell Univ., 584 F.3d 487, 506-07




                                        26
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 27 of 37




(2d Cir. 2009) (quoting Jemzura v. Jemzura, 36 N.Y.2d 496, 503-04 (1975)),

superseded by statute on other grounds.

      Defendants argue that GE’s policy documents should not be construed

as valid contracts because Plaintiff does not allege “that these documents

contained terms that GE offered to Plaintiff, that he accepted, that

consideration was exchanged, and that there was mutual assent and intent to

be bound by an agreement to safeguard Plaintiff’s information against third

party hackers.” (Def. Br. 17-18). The Court is mindful that “[r]outinely issued

employee manuals, handbooks and policy statements should not lightly be

converted into binding employment agreements,” Lobosco v. N.Y. Tel.

Co./NYNEX, 96 N.Y.2d 312, 317 (2001); accord Azzolini v. Marriott Int’l, Inc.,

417 F. Supp. 2d 243, 247-48 (S.D.N.Y. 2005), and agrees with Defendants that

the documents Plaintiff references are not written with the standard trappings

of express contracts, and are thus insufficient to sustain a claim for breach of

express contract. Nevertheless, the Court finds that GE’s policy documents

create implied contracts.

      “The Spirit & The Letter” states, inter alia: (i) that it “must be followed by

anyone who works for or represents GE” (The Spirit & The Letter at 2

(emphasis added)); (ii) that “GE employees working with third parties … must:

[r]equire these parties to agree to comply with relevant aspects of GE’s

compliance policies … [and] [t]ake action, up to and including terminating a

contract, after learning that a third party failed to abide by GE’s compliance

policies” (id. (emphasis added)); (iii) that “GE is committed to collecting,

                                         27
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 28 of 37




handling and protecting Personal Information responsibly, and in compliance

with applicable privacy and information security laws and GE’s Commitment to

the Protection of Personal Information (GE’s Binding Corporate Rules), where

applicable” (id. at 17); and (iv) that “GE seeks to protect its networks, systems,

devices and information in our possession” and “to maintain appropriate

access controls” (id.). (But see id. at 21 (stating that the guidance set forth

therein “is not a substitute for [employees’] good judgment, and … cannot cover

every conceivable situation”)). Additionally, as Plaintiff discusses in detail in

the Complaint, GE further expresses its commitment to protecting its

employees’ sensitive data — and explains the principles to which it adheres

and the measures it takes to fulfill that commitment — in its Employee Data

Protection Standards and Commitment to the Protection of Personal

Information documents. (Compl. ¶¶ 30-31, 34-37).

      Plaintiff alleges that “[b]ased on these representations, GE’s current and

former employees reasonably believed that GE, and any third parties GE

contracted with, would protect their Personal Financial Information [“PFI”],

including the PFI of their beneficiaries.” (Compl. ¶ 38). These allegations are

sufficient at this stage to establish the existence of an implied contract. See

Sackin, 278 F. Supp. 3d at 750-51 (finding an implied contract where the

defendant “required and obtained [employees’] PII as part of the employment

relationship, evincing an implicit promise … to act reasonably to keep its

employees’ PII safe,” and the defendant’s privacy policies and security practices

manual stated that the company maintained robust data security procedures);

                                        28
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 29 of 37




Enslin v. The Coca-Cola Co., 136 F. Supp. 3d 654, 675 (E.D. Pa. 2015) (denying

a motion to dismiss breach of contract claims where “[d]efendants, through

privacy policies, codes of conduct, company security practices, and other

conduct, implicitly promised to safeguard [Plaintiff’s] PII in exchange for his

employment”); cf. Castillo v. Seagate Tech., LLC, No. 16 Civ. 1958 (RS), 2016

WL 9280242, at *9 (N.D. Cal. Sept. 14, 2016) (“[I]t is difficult to imagine how, in

our day and age of data and identity theft, the mandatory receipt of Social

Security numbers or other sensitive personal information would not imply the

recipient’s assent to protect the information sufficiently.”).

      The Court additionally finds that Plaintiff has adequately alleged the

remaining elements of his breach of implied contract claim, i.e., adequate

performance of the contract by Plaintiff, breach of contract by GE, and

damages. First, Plaintiff alleges that he and the proposed class members

provided GE with their personal information as required as a condition of their

employment, and thus “fully performed their obligations under the implied

contracts with GE.” (See Compl. ¶¶ 122-123). Second, Plaintiff alleges that GE

breached the implied contracts “by failing to safeguard and protect [employees’]

personal and financial information, … and by failing to provide timely and

accurate notice to them that personal and financial information, along with the

personal information of their beneficiaries and dependents, was compromised

as a result of the data breach.” (Id. at ¶ 124; see also id. at ¶ 40 (“GE failed to

maintain the confidentiality of PFI, … failed to prevent the unauthorized

disclosure of PFI outside of GE, and failed to provide security measures

                                         29
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 30 of 37




consistent with industry standards for the protection of PFI, of its current and

former employees and the beneficiaries of GE’s employees.”)). Third, as

discussed previously with respect to Plaintiff’s negligence claim, Plaintiff has

adequately pleaded that he and proposed class members suffered cognizable

damages as a result of the Data Breach. (See id. at ¶¶ 79, 125).

      Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s

claim for breach of express contract, but denies the motion as to Plaintiff’s

claim for implied breach of contract.

      4.    Plaintiff’s Claim Under New York General Business Law § 349

      Plaintiff’s fifth claim is for violation of GBL Section 349, which declares

unlawful “[d]eceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service” in New York. N.Y. Gen. Bus. Law

§ 349(a). The statute authorizes “any person who has been injured by reason

of any violation of this section [to] bring an action in his own name to enjoin

such unlawful act or practice, an action to recover his actual damages or fifty

dollars, whichever is greater, or both such actions.” Id. § 349(h). Plaintiff

alleges that Defendants violated Section 349 by: (i) misrepresenting material

facts regarding Defendants’ data privacy and security practices and procedures

to safeguard employees’ PII from unauthorized disclosure; (ii) misrepresenting

material facts regarding Defendants’ compliance with federal and state laws

pertaining to the privacy and security of class members’ PII; (iii) omitting,

suppressing, and concealing material facts of the inadequacy of Defendants’

data privacy and security protections; (iv) failing to maintain the privacy and


                                        30
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 31 of 37




security of class members’ PII; and (v) failing to disclose the Data Breach to

class members in a timely and accurate manner. (Compl. ¶ 139). Defendants

move to dismiss on the grounds that: “[i] Plaintiff does not have standing to

bring a GBL claim as he has not alleged a sufficient nexus to New York State;

[ii] Defendants’ alleged conduct was not ‘consumer-oriented’; and [iii] Plaintiff

has not alleged any actual injury under the statute.” (Def. Br. 20-21).

      To maintain a cause of action under Section 349, “a plaintiff must allege

that a defendant has engaged in [i] consumer-oriented conduct that is

[ii] materially misleading and that [iii] plaintiff suffered injury as a result of the

allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d 289,

300 (2d Cir. 2015) (quoting Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940,

941 (2012)). The New York Court of Appeals has held that Section 349

“unambiguously evinces a legislative intent to address commercial misconduct

occurring within New York[,]” and thus “to qualify as a prohibited act under the

statute, the deception of a consumer must occur in New York.” Goshen v. Mut.

Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324-25 (2002). The provision “[is] not

intended to police the out-of-state transactions of New York companies, nor [is]

it intended to function as a per se bar to out-of-state plaintiffs’ claims of

deceptive acts leading to transactions within the state.” Id. at 325. Thus, it is

irrelevant to this analysis that Plaintiff is a citizen of Kentucky (Compl. ¶ 21),

that GE is a New York corporation with its headquarters in Boston (id. at ¶ 22),

and that Canon is a Delaware corporation with its principal place of business

in New York (id. at ¶ 23). All that matters is where the alleged deceptive

                                          31
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 32 of 37




conduct occurred. See Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 122 (2d Cir.

2013) (holding that the focus of the inquiry under Section 349 is “the location

of the transaction, and in particular the strength of New York’s connection to

the allegedly deceptive transaction”).

      Plaintiff alleges in conclusory terms that “the conduct complained of

occurred in and/or emanated from this State and District because the

confidential information compromised in [the] Data Breach was likely stored

and/or maintained in accordance with practices emanating from this District”

(Compl. ¶ 12), but none of his specific allegations regarding GE’s promises to

its employees and their beneficiaries regarding protection of PII, the data

protection measures Defendants did and did not take, and the manner in

which Defendants notified affected persons about the Data Breach identifies

the location(s) where Defendants’ relevant conduct took place (see generally

id.). The conduct could have occurred in New York — the state of which GE is

a citizen and where Canon has its principal place of business — but it also

could have occurred at GE’s headquarters in Massachusetts or in any number

of other locations, e.g., where Defendants maintain servers, where employees

responsible for human resource management and/or information technology

work, or where those involved in the Data Breach notification processes work.

The Court is unable to discern from the Complaint “the strength of New York’s

connection” to the allegedly deceptive conduct at issue. Given the Goshen

Court’s warning against “an unwarranted expansive reading of the statute,

contrary to legislative intent, and potentially leading to the nationwide, if not

                                         32
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 33 of 37




global application of General Business Law § 349,” 98 N.Y.2d at 325; accord

Cline v. TouchTunes Music Corp., 211 F. Supp. 3d 628, 634 (S.D.N.Y. 2016), the

Court concludes that Plaintiff has not established the requisite nexus between

specific deceptive conduct and New York in order to support a claim under the

GBL. See Fishon v. Peloton Interactive, Inc., No. 19 Civ. 11711 (LJL), 2021 WL

2941820, at *3-5 (S.D.N.Y. July 12, 2021) (dismissing a claim under Section

349 where plaintiff’s “allegations merely go to show that [defendant] is based in

New York”); Wright v. Publishers Clearing House, Inc., 439 F. Supp. 3d 102, 110

(E.D.N.Y. 2020) (denying standing under Section 349 where the facts alleged

“neither individually nor cumulatively establish that some part of the

underlying transaction occurred in New York State”).

      Because Plaintiff has not adequately pleaded facts showing cognizable

deceptive conduct in New York, the Court need not address the other aspects of

a Section 349 claim, i.e., consumer-oriented conduct and injury to Plaintiff and

the proposed class members. The Court grants Defendants’ motion to dismiss

Plaintiff’s claim under GBL Section 349.

      5.     Plaintiff’s Claim for Breach of Fiduciary Duty

      Finally, Defendants move to dismiss Plaintiff’s claim for breach of

fiduciary duty. Plaintiff alleges that:

             Defendants became fiduciaries by their undertaking
             and guardianship of the PII, to act primarily for the
             benefit of GE’s employee[s], former employees, and their
             beneficiaries, including Plaintiffs and Class Members,
             [i] for the safeguarding of Plaintiffs’ and Class Members’
             PII; [ii] to timely notify Plaintiffs and Class Members of
             a data breach and disclosure; and [iii] maintain


                                          33
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 34 of 37




             complete and accurate records of what information (and
             where) Defendants did and does store.

(Compl. ¶ 175). Furthermore, Plaintiff alleges that “[a]s the agent of Defendant

GE for purposes of storing, maintaining, and safeguarding Plaintiffs’ and Class

Members’ PII, Defendant GE’s fiduciary duty is imputed to Defendant Canon.”

(Id. at ¶ 176). Defendants’ alleged breaches include: [i] “failing to diligently

discover, investigate, and give notice of the Data Breach in a reasonable and

practicable period of time”; [ii] “failing to encrypt and otherwise protect the

integrity of the systems containing Plaintiff’s and Class Members’ PII”;

[iii] “failing to timely notify and/or warn Plaintiffs and Class Members of the

Data Breach”; and [iv] “otherwise failing to safeguard Plaintiffs’ and Class

Members’ PII.” (Id. at ¶¶ 178-181). As a result of these breaches, Plaintiff and

proposed class members allegedly suffered the various injuries previously

discussed with respect to Plaintiff’s other claims. (See id. at ¶¶ 79, 182-183).

Defendants argue that this claim is not viable because Plaintiff fails to allege

the required elements of such a claim, i.e., “[i] a fiduciary duty; [ii] a knowing

breach by Defendants; and [iii] cognizable damages as a result of such breach.”

(Def. Br. 24).

      The Court concludes that Plaintiff’s breach of fiduciary claim must be

dismissed for a different reason: the claim is duplicative of his breach of

implied contract claim, which survives Defendants’ motion to dismiss. “A

breach of fiduciary duty claim is duplicative when it is based on allegations of

fiduciary wrongdoing that are expressly raised in plaintiff’s breach of contract

claim.” Mex. Infrastructure Fin., LLC v. Corp. of Hamilton, No. 17 Civ. 6424
                                         34
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 35 of 37




(VSB), 2020 WL 4572679, at *6 (S.D.N.Y. Aug. 7, 2020) (quoting N. Shipping

Funds I, LLC v. Icon Cap. Corp., 921 F. Supp. 2d 94, 105 (S.D.N.Y. 2013)).

When a breach of fiduciary duty claim is “merely a restatement, albeit in

slightly different language, of the ‘implied’ contractual obligations asserted in a

cause of action for breach of contract,” Ellington Credit Fund, Ltd. v. Select

Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 193 (S.D.N.Y. 2011) (quoting

Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 390 (1987)), the

claim “cannot stand,” id. (quoting Grund v. Del. Charter Guar. & Tr. Co., 788 F.

Supp. 2d 226, 249-250 (S.D.N.Y. 2011)); accord Mex. Infrastructure, 2020 WL

4572679, at *6; see also Uni-World Cap., L.P. v. Preferred Fragrance, Inc., 43 F.

Supp. 3d 236, 244 (S.D.N.Y. 2014) (denying leave to replead fiduciary duty

claim because “plaintiffs do not allege or point to a single fact supporting the

proposed breach of fiduciary duty claim that is not already included in the

proposed breach of contract claim”); Celle v. Barclays Bank P.L.C., 851

N.Y.S.2d 500, 501 (1st Dep’t 2008) (“The breach of fiduciary duty claim was

properly dismissed as the agreement covers the precise subject matter of the

alleged fiduciary duty.” (internal quotation marks and alterations omitted)).

Here, the allegations in support of Plaintiff’s breach of implied contract claim

and breach of fiduciary duty claim are identical in all meaningful respects.

(Compare Compl. ¶¶ 120-125, with id. at ¶¶ 174-183).

      Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s

breach of fiduciary duty claim.




                                        35
       Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 36 of 37




                                     CONCLUSION 6

      For the foregoing reasons, Defendants’ motion to dismiss under Federal

Rule of Civil Procedure 12(b)(1) is DENIED. Defendants’ motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) is GRANTED with respect to

Plaintiff’s claims for negligence per se, breach of express contract, violation of

GBL Section 349, and breach of fiduciary duty. Defendants’ motion is DENIED

with respect to Plaintiff’s claims for negligence and breach of implied contract.

      In his opposition brief, Plaintiff makes a cursory request for leave to

amend should the Court “grant the motion in any respect.” (Pl. Opp. 25).

Although the Court acknowledges that Federal Rule of Civil Procedure 15(a)(2)

embodies a liberal policy with respect to amendments, the Court denies the

request here because Plaintiff has offered no indication as to how he would

correct the deficiencies in the claims the Court now dismisses. See Rosner v.

Star Gas Partners, L.P., 344 F. App’x 642, 644-45 (2d Cir. 2009) (summary

order) (finding no abuse of discretion in the district court’s denial of leave to

amend where plaintiffs had the opportunity to amend following both a pre-

motion conference and defendants’ filing of briefs in support of dismissal, but

instead only informally requested leave to amend in their motion papers and

did not specify proposed modifications).




6     The Complaint also asserts a claim for violation of the Florida Deceptive and Unfair
      Trade Practices Act, on behalf of Baz and a proposed class of Florida residents. (Compl.
      ¶¶ 126-137). However, the Court understands that Baz’s voluntary dismissal of his
      claims disposed of this claim (see Dkt. #54), and the parties do not address it in their
      briefing.

                                            36
         Case 1:20-cv-02903-KPF Document 72 Filed 08/04/21 Page 37 of 37




        Defendants are hereby ORDERED to file a responsive pleading on or

before August 27, 2021. Further, the parties are hereby ORDERED to submit

a proposed case management plan to the Court on or before September 3,

2021.

        The Clerk of Court is directed to terminate the motion at docket entry 57.

        SO ORDERED.

Dated:        August 4, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        37
